TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00146-CR



                                   Carla Deann Rolla, Appellant

                                                   v.

                                    The State of Texas, Appellee


       FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
           NO. CR-02-052, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                               CONCURRING OPINION


                I concur in the result of the memorandum opinion issued July 15, 2008, which abated

the appeal for supplementation of the record. While I was not afforded the opportunity to review the

draft before it was issued, I do not object to the disputed language which is the subject of the dissent,

as the quoted statement was taken from the record. However, it is my understanding that the

certification requested from the trial court was filed in a supplemental clerk’s record on

July 30, 2008. As a result, any dispute regarding the wording of this Court’s July 15, 2008

memorandum opinion has long since been rendered moot. I write separately merely to state that in

the interest of judicial economy, it would have been preferable to avoid spending this Court’s

resources on an issue that is now moot and has no practical effect on the parties.
                                           __________________________________________

                                           Diane M. Henson, Justice

Before Justices Patterson, Puryear and Henson

Filed: November 14, 2008

Do Not Publish




                                                2